Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-4, 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/30/2020. Claims 5-7 are hereby examined on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-7 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because mental steps are included in the process, such as comparing and identifying. These are abstract steps.

Applicant’s Arguments
Applicant’s arguments are found on page(s) 8-10 of the remarks filed 12/26/2020. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. Applicants have restated the claims, and then argued that the claims do fall into patentably category. Applicants are correct in that a method or a process to identify a CP 20S stimulator for accelerating protein degradation does fall under one of the four categories, stating any new and useful process, machine, manufacture or composition of matter as the criteria. Maybe. Constructing a fluorescence reporter does fall into a patentable category, but that is not the invention. It does require human ingenuity to manufacture the reporter. But, that is not the invention as the invention is the use of the compound. However, it is noted that Applicants do not address the specific points in the method that invoked the rejection: comparing and identifying. These are mental steps and abstract, see Step 2A in the Chart below. There is no Judicial exception and for Step 2B, no inventive concept, i.e., using the compounds for treatment that are identified after the mental steps. The method is simply drawn to a final step of thinking and comparing, which is not an inventive concept. The rejection never pointed to anything but comparing and identifying as being the abstract portion of the claim that does not add anything to an inventive concept that would qualify it as eligible subject matter.

    PNG
    media_image1.png
    880
    661
    media_image1.png
    Greyscale


     Conclusion
No claims are allowed. Applicant’s peptide of SEQ ID No.3 cannot be found in the registry in STN because there never was a SEQ ID NO. 3 in the specification at the time the 
 
AU Coleman, Rachel A.; Trader, Darci J. Development and Application of a Sensitive Peptide Reporter to Discover 20S Proteasome Stimulators SO ACS Combinatorial Science (2018), 20(5), 269-276

as the full length peptide instantly claimed. It is believed that the instant peptide of SEQ ID NO. 3. Applicants may wish to carefully review step 2B in the chart above to invoke a judicial exception that would take the case away from the 101 rejection without introducing NEW MATTER.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.



Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 am to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654


/THOMAS S HEARD/Primary Examiner, Art Unit 1654